DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Status of the Claims
Claim 1, 2, 8, 10-11, 14 are cancelled.
Claims 3-7, 9, 12-13, 15, 16 and 17 are pending and examined herein.
Claims 3-7, 9, 12-13, 15, 16 and 17 are rejected.
Claims 16 and 17 are objected to.

Applicant’s Response
Applicant’s response filed on 15 January 2021 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 11 November 2004. The certified copy of the DKPA2004/01734 application as required by 37 CFR 1.55 has been received.
This Application is a continuation of US 12/923,015 filed on 30 August 2010, now US 9,521,957 which is a divisional application of US 11/667,470 filed on 11 September 2008, now abandoned which is a national stage application of PCT/DK2005/000611 filed on 25 September 2005.

Drawings
Upon further consideration herein, the drawings filed on 11 November 2016 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handheld housing” (see claim 16 line 2 and claim 17 line 3), the “first and the second sub-electrodes” and the “insulating portion” (see claim 16 lines 8-9 and 10-12 and claim 17 lines 9-10 and 12-13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings filed on 11 November 2016 are objected to because of the following informalities:
Figure 1 is objected to because the font size of the vertical and horizontal axes is not large enough to clearly discern the labels and marking of said axes. 
Figure 2 is objected to because the terms “AUX” and “supp.” are not described in the Specification. The Applicant is asked to clarify what the abbreviations refer to.
Figure 4 is objected to because the term “AUX” is not described in the Specification. The Applicant is asked to clarify what this abbreviation refers to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
In this Office Action, any reference to the Specification pertain to the Specification as originally filed on 11 November 2016 and to the Amendments to the Specification filed on 15 July 2020.
Upon further consideration the disclosure is objected to because of the following informalities: 
The Specification is full of grammatically incorrect phrases, inconsistent terms and punctuation errors. Non-limiting examples of these issues are provided below. The Applicant is asked to revise the Specification for grammatical correctness, to revise the punctuation and, amend the Specification accordingly.
Paragraph 4 describes: “The blood pressure is often measured as one of several physiological parameters, which combined can provide better and more clearly defined information about the physiological state of the measuring object”. The Applicant is asked to clarify what is a “measuring object” from which blood pressure can be measured. Objects do not exhibit physiological functions such as blood pressure. It is noted that paragraphs 16, 17, 21, 32, 48, 53  also refer to a “measurement object” or to an “object” being measured.
The Specification refers to “heart rate” and “heart pulse” interchangeably without setting forth a distinction between these two words. See for example paragraphs 16, 17, 45 and 49 referring to “heart rate” and paragraphs 9, 16, 17, 23, 33, 35, 36, 37, 41 and 43. For example, the Specification refers to the calculation of HRV (heart rate variability) from “heart pulse” (See paragraph 17). If the Applicant’s intention is to set forth that “heart rate” is the same as “heart pulse”, the Specification should be amended to refer to one of these terms only.
In paragraph 11, the following phrase: “One of these drawbacks originates from the fact that the measuring procedures become complicated since there is often simultaneously being used several measuring devices” is grammatically incorrect. The following language is suggested: “.....since several measuring device are often simultaneously used”.
In paragraph 14 the phrase “....use of several different measurement devices is also causing an increased discomfort for the people, who are going to be subjected to measurements” is grammatically incorrect and the comma between “people” and “who” should be deleted. The following language is suggested: “.........use of several different measurement devicescauses an increased discomfort for the people[[,]] who are going to be subjected to measurements”.
In paragraph 15 a transitional phrase such as “the fact” should be inserted between “despite” and “the measurements would typically have...” to read “despite the fact that the measurements would typically have....”.
In paragraph 18  the phrase “it may be” between “embodiments” and “a characteristic feature” should be deleted to read In some embodiments, 
In paragraph 18 the phrase “Hereby, the advantage is achieved that physiologically connected data can be measured solely by using a single measurement device...” is grammatically incorrect. The Applicant is asked to clarify what the “advantage” as there is no further reference to any advantage and what the phrase “the advantage is achieved that physiologically connected data” is setting forth.
At paragraph 21 “the “ should be inserted between “shows” and “correlation.
At paragraph 24 “the “ should be inserted between “shows” and “attachment”.
Paragraph 24 describes: “FIG. 4 shows attachment of input signal mediums to a central calculation, interface, and display unit”. Figure 4 does not show a “central calculation”. Figure 4 shows a “Processing Unit, User Interface and Display”. Further, the Applicant is asked to clarify what is an “input signal medium” as this term is not customary in the art and the Specification does not describe it.
At paragraphs 25-29 “a” should be inserted before “visual display-guiding”.
At paragraph 30 the term “Fig.” should be capitalized as “FIG.” since this is the format used when referring to the other figures in paragraphs 21-29.
At paragraph 35  the comma (,) between “precision” and “which” should be deleted.
At paragraph 39 and 40 the acronym “e.g.” should be placed before “a keyboard” and “a display”, respectively, to read as: “which can [[e.g.]] be e.g. a keyboard” and “which can [[e.g.]] be e.g. a display”.
Paragraph 46 reads as follows: “All the shown examinations can be carried out with the measurement device (e.g., shown in FIG. 2), that is without parallel application of ECG or another specific device for measuring heart pulse”. The Applicant is asked to clarify what is “without parallel application of ECG or another specific device for measuring heart pulse”.
At paragraph 53 a comma(,) should be inserted between “wires” an “etc.”
Paragraph 54 reads: “With the simplified measuring apparatus in accordance to the invention, it will be possible to move even complex physiological examinations away from dedicated examination laboratories and out in the environments, where the examined are normally to be found, which will be able to improve the physiological information.” 
The applicant is asked to clarify what are the “environments” and what or, who is being “examined”. 
Appropriate correction is required.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
In claim 16 line 2 and in claim 17 line 3 the “an” before “electrocardiogram electrodes” should be deleted.
In claim 4 line 4 and in claim 17 line 5 the recitation of “electrocardiogram (ECG) electrodes are exterior to the handheld housing” is grammatically incorrect. The term “exterior” should be replaced with “external” to read “the electrocardiogram (ECG) electrodes are external to the handheld housing”.
In claim 16 line 8 and in claim 17 line 9 the term “comprising” should be replaced with “comprisee
In claim 17 line 15 the hyphen “-“  before “wherein” should be deleted.
Appropriate correction is required.

Claim Interpretation 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor being configured to present step-by-step instructions to perform tests for cardiovascular autonomic neuropathy” in claim 16 lines 14-17.
The “processor being configured to present step-by-step instructions to perform tests for cardiovascular autonomic neuropathy” in claim 16 interpreted under 35 U.S.C. 112 sixth paragraph as a computer-implemented means plus function limitation since the “processor” is a generic placeholder that is coupled with functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
In the instant claim, the Specification fails to disclose the algorithm required to transform the general purpose processor disclosed in the specification to a special purpose processor to perform the recited functions. See claim rejections under 35 USC 112 First and Second paragraphs below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation of non-limiting claim recitations
The following recitations in the claims are not considered as limiting the scope of the claimed deice and method for the reasons stated below.
“.....for performing patient self-measuring” in claims 7 and 13. This recitation is directed to an intended use of the instructions presented on the display.
“.....wherein the handheld device is configured to facilitate patient self-measuring and recording of tests for cardiovascular autonomic neuropathy” in claim 16, lines 6-7 and claim 17, lines 7-8. This recitation is directed to an intended outcome of the “configuration” of the handheld device. Since the claims do not set forth what aspect of the “configuration” is associated with “facilitating” self-measuring and recording, this recitation does not limit the scope of the claimed device (claim 16) and the claimed method (claim 17). 
	“.....to perform tests for cardiovascular autonomic neuropathy prior to and during a time period associated with an examination and record tests” in claim 16, lines 15-17 and claim 17, lines 16-18. This recitation is directed to an intended use of the step-by-step instructions presented on the display (claim 16) and to an intended outcome of presenting step-by-step instructions on the display (claim 17). This recitation does not limit the scope of the claim because the claimed device (claim 16) is not recited as configured to perform tests for cardiovascular autonomic neuropathy during a time period associated with an examination and, because the claimed method (claim 17) does not recite a step of performing a test for cardiovascular neuropathy during a time period associated with an examination.
If the Applicant’s intention is to set forth that the functions performed by the claimed device and that the steps performed by the claimed method include performing and recording tests for cardiovascular autonomic neuropathy, the claims should be amended to recite positive active steps  to said functions and, should be amended to set forth what said tests encompass. No new matter should be entered.
“.....indicating an exhalation pressure measurement” in claim 16 line 21 and in claim 17 line 21. This recitation merely informs what the first graphical component “caused” to be presented on the display indicates. This limitation does not limit the scope of the claims because there is no recitation in the claim that an exhalation pressure is being measured.
“.....indicating a remaining time of the time period associated with examination” in claim 16 lines 25 and 26 and in claim 17 lines 26-27. This recitation merely informs what the second graphical component “caused” to be presented on the display indicates. 
“.....such that the first graphical component is continuously updated in real-time, as the exhalation pressure is being measured, until at least an end of the time period associated with examination” in claim 16, lines 22-24 and claim 17, lines 23-25.  This recitation is directed to a description of the manner in which the first graphical component is updated. This recitation does not limit the scope of the claimed device (claim 16) and the claimed method (claim 17) because it merely informs how the graphical component is updated and the attributes of said “updating”. 
“.....such that the second graphical component is continuously updated in real-time, as the exhalation pressure is being measured, until at least an end of the time period associated with examination” in claim 16 lines 26-28 and claim 17, lines 27-29. This recitation is directed to a description of the manner in which the second graphical component is updated. This recitation does not limit the scope of the claimed device (claim 16) and the claimed method (claim 17) because it merely informs how the graphical component is updated and the attributes of said “updating”. 
If the Applicant’s intention is to set forth that the functions performed by the claimed device and that the steps performed by the claimed method include measuring exhalation pressure during a time period associated with examination and further include a step of  continuously updating the graphical components, the claims should be amended to recite positive, active steps for said functions. No new matter should be entered.
In claim 6 the recitation that the handheld device is “adapted to” simultaneously measure pressure and ECG signals interpreted herein to mean that said processor  “has the capacity to”, or is “capable of” or  “suitable for” performing the recited function. See MPEP 2111.04:
In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles."
Herein, the Applicant’s Specification does not set forth a narrower meaning of “adapted to” by specifying that the claimed processor is designed or constructed is a specific manner to simultaneously measure pressure and ECG signals. Under this interpretation, any device which include means to measures pressure and ECG can perform the recited functions.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 9, 12-13, 15, 16 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
A. Claim 16 is directed to a device comprising a handheld housing, a pressure transducer, a display and electrocardiogram electrodes. The pressure transducer, the display and the processor are within the handheld housing and the electrocardiogram electrodes are external to the handheld housing. The claim further recites: wherein the electrocardiogram electrodes comprising at least a first sub-electrode and a second sub-electrode; wherein the first sub-electrode and the second sub-electrode are separately addressable; wherein the first sub-electrode and the second sub-electrode are separated by an insulating portion; wherein the handheld device is configured to collect ECG data from a person's body part in contact with the first sub-electrode and the second sub-electrode.
Claim 17 is directed to a method performed by a processor of a handheld device wherein the handheld device comprises a handheld housing, a pressure transducer, a display and electrocardiogram electrodes. The pressure transducer, the display and the processor are within the handheld housing and the electrocardiogram electrodes are external to the handheld housing. The claim further recites: wherein the electrocardiogram electrodes comprising at least a first sub-electrode and a second sub-electrode; wherein the first sub-electrode and the second sub-electrode are separately addressable; wherein the first sub-electrode and the second sub-electrode are separated by an insulating portion; wherein the handheld device is configured to collect ECG data from a person's body part in contact with the first sub-electrode and the second sub-electrode.
The broadest most reasonable interpretation of the claims is that each electrocardiogram electrode comprises a first sub-electrode and a second sub-electrode separated by an insulating portion, which are independently addressable and, that the ECG data is collected when at least a first sub-electrode and a second sub-electrode contact a body part. The Applicant asserts that the newly added limitations are supported by Figure 4. See Applicant’s remarks filed on 15 January 2021 at page 7.
Figure 4 (reproduced below) does not show electrocardiogram electrodes comprising a first and a second sub-electrodes separated by an insulting portion and, none of the features presented in Figure 4 convey that the first and the second sub-electrodes are separately addressable (as in claims 16 and 17).

    PNG
    media_image1.png
    784
    558
    media_image1.png
    Greyscale



Figure 4 shows two ECG electrodes, one on the left end and one of the right end of the device. There are no sub-electrodes shown as part of or, within the electrodes in Figure 4. However, the Specification fails to provide any support for electrocardiogram electrodes comprising sub-electrodes that are separately addressable and that are separated by an insulating portion. Neither Figure 4 nor the Specification provide support for the collection of ECG data by contact of a first sub-electrode and a second sub-electrode (as in claims 16 and 17). The only portion of the Specification which refers to Figure 4 is at paragraph 25 which reads:
“FIG. 4 shows attachment of input signal mediums to a central calculation, interface, and display unit”.
and, at paragraph 30 which reads:
“Fig. 10 shows an example block diagram with respect to the measurement device in Fig. 4”.
There is no further description of the functional and structural features of the electrodes  shown in Figure 4. 
A person of ordinary skill in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed view of the disclosure of the application as filed because at the time the invention was filed, the state of the art in the field of portable, handheld ECG systems taught single unit ECG electrodes capable of acquiring an ECG signal while being simultaneously in contact with the body. There was no teaching in the art for ECG electrodes comprising sub-electrodes separated by an insulating portion and, being separately addressable. Evidence of this fact can be found in US 2006/0217620 to Bojovic, specifically Figures 2 and 3 and paragraphs 27 and 28.  
As such, the Specification does not provide support for  ECG electrodes comprising a first and a second sub-electrode separated by an insulating portion and, configured to be separately addressable and, the Specification does not provide support for collecting ECG data from a person’s body part in contact with a first sub-electrode and a second sub-electrode.
In light of the above, the claims contain New Matter.
For examination purposes, prior art teaching or suggesting  ECG electrodes separated from each other or, ECG electrodes on an insulting layer or substrate will be interpreted as meeting the claimed limitation.
B. Claim 16 is directed to a device comprising a processor configured to present, on the display, step-by-step instructions to perform tests for cardiovascular autonomic neuropathy. As such, claim 16 is interpreted under 35 U.S.C. 112 sixth paragraph as a computer-implemented means plus function limitation since the “processor” is a generic placeholder that is coupled with functional language.
35 USC 112 Sixth Paragraph requires that claim limitations for a computer-implemented function must include the computer/component and the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. In the instant case is devoid of any disclosure of a corresponding algorithm with step-by-step instructions to perform tests for cardiovascular neuropathy and therefore, to transform the general purpose computer (processor) into a special purpose computer programmed to perform the claimed functions. The Specification does not demonstrate that the Applicant has made an invention that achieves the claimed function because the algorithm pertaining the step-by-step instructions to perform tests for cardiovascular autonomic neuropathy is not described with sufficient detail that one of ordinary skill in the art would conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, 12-13, 15, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
(A.) Indefiniteness as related to the invocation of 112 Sixth Paragraph
Claim limitation “a processor configured to present, on the display, step-by-step instructions to perform tests for cardiovascular autonomic neuropathy”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as including computer-implemented means-plus function limitations. 
35 USC 112 Sixth Paragraph requires that claim limitations for a computer-implemented function must include the computer/component and the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. In the instant case the specification is devoid of any disclosure of a corresponding algorithm with step-by-step instructions to perform tests for cardiovascular neuropathy to transform the general purpose computer (processor) into a special purpose computer programmed to perform the claimed functions. Since the algorithm needed to transform the general purpose computer or microprocessor is not disclosed in the specification as required by 35 U.S.C. 112(f) the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes, prior art teaching or suggesting devices configured to provide instructions to perform a health-related test or to guide a patient or user during the performance of a health-related test will be interpreted as meeting the claimed limitation.
(B.) Indefiniteness of the claims as they pertain to other recitations
Claim 16 lines 15-17 and claim 17 lines 17-18 recite: “.... present (presenting), on the display, step-by-step instructions to perform tests for cardiovascular autonomic neuropathy prior to and during a time period associated with (an) examination and record tests”.
The claims are unclear as to whether it is the display that “records tests” or, whether the instructions are for recording a test. The claims are unclear as to whether the “tests” recorded pertain to types of tests applied or performed for the evaluation of cardiovascular autonomic neuropathy or, to the results of a test for cardiovascular neuropathy or, to another type of test or test result. Clarification is requested.
For examination purposes prior art teaching or suggesting devices configured to record or store the results of a test performed to evaluate cardiovascular neuropathy will be interpreted as meeting the claimed limitations.
Claim 16 lines 15-17, 23-34, 27-28, 29-30 and 31 and, claim 17 lines 17-18, 24-25, 28-29, 30-31 and 32 recite “....a(the) time period associated with (an) examination”.
The claims are unclear as to what is under examination. The dictionary meaning of the term examination (noun) is a test or investigation of something or the act or process of examining something. The claims do not set forth what is under examination. It is unclear whether it is the patient (see claim 16 lines 6 and 29 and, claim 17 lines 7 and 30) or, whether it is a person’s body part (see claim 16 line 12 and claim 17 line 13) or, whether it is the cardiovascular autonomic neuropathy (see claim 16 line 16 and claim 17 line 17) or, whether it is the exhalation pressure (see claim 16 lines 23-24, 27-28 and claim 17 lines 24-25 and 28-29) or, whether it is the heart rate or the heart rate variability what is under examination (see claim 16 lines 29-33 and claim 17 lines 30-34). Clarification is requested.
For examination purposes prior the claims will be interpreted as requiring a time period associated with the examination of a patient or user.
In claim 16 line 23 and in claim 17 line 24 the recitation of “the time period associated with examination” lacks antecedent basis in the claims. As explained in the claim interpretation section above, the recitation of  “.....to perform tests for cardiovascular autonomic neuropathy prior to and during a time period associated with an examination and record tests” is not considered as limiting the scope of claims 16 and 17 since this recitation is directed to an intended outcome of presenting the step-by-step instructions. As such, there is no positive recitation in the claims for a time period associated with an examination. The lack of antecedent basis renders the claims unclear as to when  are the test performed. Clarification is requested.
Claim 16 lines 21-24 and claim 17 lines 22-25 recite: “.....(cause) causing a first graphical component indicating an exhalation pressure measurement to be presented on the display such that the first graphical component is continuously updated in real- time, as the exhalation pressure is being measured, until at least an end of the time period associated with examination”
It is unclear what is being indicated by the graphical component and, it is unclear what is the basis for continuously updating the graphical component in real time. The claims do not recite the actual measurement of exhalation pressure or that the exhalation pressure is being measured. Claim 16, directed to a device, does not recite that said device includes means to measure exhalation pressure and, the claim does not recite that measurements of exhalation pressure are obtained during an examination time period. Claim 17 directed to a method, does not recite a positive active step of measuring an exhalation pressure during an examination time period. The only parameter which is positively recited in the claims as being measured is heart rate. Clarification is requested.
Claim 16 lines 25-28 and claim 17 26-29 recite: “.....cause a second graphical component indicating a remaining time of the time period associated with examination to be presented on the display such that the second graphical component is continuously updated in real-time as the exhalation pressure is being measured, until the end of the time period associated with examination”.
It is unclear what is the basis for continuously updating the second graphical component in real time. The claims do not recite the actual measurement of exhalation pressure or that the exhalation pressure is being measured. Claim 16, directed to a device, does not recite that said device includes means to measure exhalation pressure and, the claim does not recite that measurements of exhalation pressure are obtained during an examination time period. Claim 17 directed to a method, does not recite a positive active step of measuring an exhalation pressure during an examination time period. The only parameter which is positively recited in the claims as being measured is heart rate. Clarification is requested.
Claim 16 lines 31-32 and claim 17 lines 32-33 recite: “.....calculate (calculating) a heart rate variability of the time period associated with examination based on the heart rate of the patient”. The claim is unclear because a time period cannot be examined for heart rate variability. A time period is not a living entity from which physiological parameters can be ascertained. Clarification is requested.
For examination purposes, the claims will be interpreted as requiring calculating a heart rate variability of the patient during an examination time period, wherein the calculation of the the heart rate variability is based on the patient’s heart rate.
Claims 3-7, 9, 12-13 and 15 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections- Response to Arguments
Applicant’s arguments filed 5 January 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A. Claims 12-13, 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 17 recites a method, performed by a processor of a handheld device, wherein the handheld device comprises a handheld housing, a pressure transducer, a display, an electrocardiogram (ECG) electrodes, and a processor, wherein the pressure transducer, the display, and the processor are within the handheld housing and the electrocardiogram (ECG) electrodes are exterior to the handheld housing; wherein the handheld device is configured to facilitate patient self-measuring and recording of tests for cardiovascular autonomic neuropathy; wherein the electrocardiogram electrodes comprising at least a first sub-electrode and a second sub-electrode; wherein the first sub-electrode and the second sub-electrode are separately addressable; wherein the first sub-electrode and the second sub-electrode are separated by an insulating portion; wherein the handheld device is configured to collect ECG data from a person's body part in contact with the first sub-electrode and the second sub-electrode -wherein the method comprises: 
presenting, on the display, step-by-step instructions to perform tests for cardiovascular autonomic neuropathy prior to and during a time period associated with examination and record tests;  
causing a first graphical component indicating an exhalation pressure measurement to be presented on the display such that the first graphical component is continuously updated in real- time, as the exhalation pressure is being measured, until at least an end of the time period associated with examination; 
causing a second graphical component indicating a remaining time of the time period associated with examination to be presented on the display such that the second graphical component is continuously updated in real-time as the exhalation pressure is being measured, until the end of the time period associated with examination;   
measuring, via the ECG electrodes, a heart rate of a patient during the time period associated with examination; and 
calculating a heart rate variability of the time period associated with examination based on the heart rate of the patient and causing a third graphical component indicating the heart rate variability to be presented on the display.
The claim is directed to neither a “process” nor a “machine” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101  which is drafted so as to set forth the statutory classes of invention in the alternative only.
For the purpose of  prior art under 35 USC 102 and 103 provided in this office action, claims 12, 13, 14, 15 and 17 are interpreted as directed to a method performed by a processor of a handheld device, the method comprising the steps recited as comprised in the method, that is, the steps of presenting on the display step-by step instructions....., causing a first graphical component....., causing a second graphical component...., measuring  a heart rate... and; calculating heart rate variability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 4, 5, 6, 7, 9, 13, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,299,119 to Kraf in further view of US 6,416,473 to Risk in further view of US 4,852,572 to Nakahashi.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
In the following rejections, the claim limitations are presented in italics and, the teachings of the prior art are presented in standard text and the relevant portions of the prior art disclosure are presented in parenthesis.
Kraf teaches a portable diagnostic device for noninvasively evaluating the functioning status of the autonomic nervous system and a method  (col. 1, lines 20-23 and 40-50).
With regard to claims 16 and 17, Kraf teaches a handheld device (as in claim 16) and  method performed by a processor of a handheld device (as in claim 17) (co. 1 lines 47-51).
wherein the handheld device comprises: 
a handheld housing (as in claim 16 and 17) wherein the device in Kraf is a portable, self-contained monitoring device as disclosed in US 4, 679,144 to Cox (see col. 1, lines 47-51 in Kraf). The Applicant has not provided any special definition of the term “handheld” and the Specification does not disclose any special structural aspects of the “handheld housing”. The dictionary meaning of the term “handheld” is designed to be held in the hand. Portable device include those which can be held in the hand and therefore, Kraf’s device include a handheld housing.
a display (as in claim 16 and 17) (col. 12 lines 35-40; Figure 2).
an electrocardiogram (ECG) electrodes (as in claim 16 and 17) (col. 12 lines 10-20; Figure 2).
and a processor (as in claim 16 and 17) (col. 12 lines 30-35; Figure 2)
wherein the display, and the processor are within the handheld housing and the electrocardiogram (ECG) electrodes are exterior to the handheld housing (as in claim 16 and 17) (col. 10 lines 5-10 and col. 12 lines 5-20; Claim 32). The device in Kraf is a self-contained device. As shown in figure 2 of Kraf, EKG leads 102, 103 and 104 are attached to the patient and therefore are external to the handheld housing of the self-contained, portable device.
wherein the handheld device is configured to facilitate patient self-measuring and recording of tests for cardiovascular autonomic neuropathy (as in claim 16 and 17) wherein the device in Kraf provides automated audiovisual instructions to assist the patient and medical personnel in performing a series of ANS tests using predetermined breathing and/or posture regimens (col. 4 lines 35-40). 
 wherein the electrocardiogram electrodes comprising at least a first sub-electrode and a second sub-electrode; 
wherein the first sub-electrode and the second sub-electrode are separately addressable; 
wherein the handheld device is configured to collect ECG data from a person's body part in contact with the first sub-electrode and the second sub-electrode (as in claim 16 and 17) (col. 12 lines 15-25; Figure 2). In Kraf, lead 104 functions to ground the apparatus while leads 102 and 103 feed the detected EKG signals. As such, the electrodes (leads 102, 103 and 104) are “separately addressable”, as shown in Figure 2, the leads are separated from each other.
the processor being configured to (as in claim 16) and wherein the method comprises (as in claim 17)
present (presenting), on the display, step-by-step instructions to perform tests for cardiovascular autonomic neuropathy prior to and during a time period associated with an examination and record tests (as in claim 16 and 17) (col. 3 lines 63-67; col. 4, lines 30-40; col. 13 lines 40-45; claim 1).
cause (causing) a first graphical component indicating an exhalation pressure measurement to be presented on the display such that the first graphical component is continuously updated in real- time, as the exhalation pressure is being measured, until at least an end of the time period associated with examination (as in claim 16 and 17) (col. 13 lines 15-20; col. 14). The display in Kraf paces the person's breathing regimens by means of a moving bar which lengthens for inhalation and decreases in length for exhalation.
cause (causing) a second graphical component indicating a remaining time of the time period associated with examination to be presented on the display such that the second graphical component is continuously updated in real-time as the exhalation pressure is being measured, until the end of the time period associated with examination (as in claim 16 and 17) wherein in Kraf audiovisual cues pertaining the timing of each of the ANS tests are provided by the device (E/I test, Valsalva and  posture test) (col. 14, lines 4-45).
measure (measuring), via the ECG electrodes, a heart rate of a patient during the time period associated with examination (as in claim 16 and 17) (col. 13 lines 18-25 and 29-30).
calculate (calculating) a heart rate variability of the time period associated with examination based on the heart rate of the patient (as in claim 16 and 17) (col. 10 lines 34-35).
 and 
cause (causing) a third graphical component indicating the heart rate variability to be presented on the display (as in claim 16 and 17) (col. 15 lines 4-5; Claim 32).
Kraf does not teach that the handheld device comprises a pressure transducer (as in claims 16 and 17).
Risk teaches an apparatus and a method for providing an indicator of the patient's autonomic nervous system function (col. 2 lines 45-50, col. 3 lines 65-67 and 1-12; Figure 1). The monitor includes two pressure transducers, one for use in connection with the Valsalva test and a the second for use in connection with the Expiration/Inspiration (E/I) test (col. 4 lines 63-67; col. 5 lines 10-30; Figure 1).
Kraf and Risk are directed to systems and methods for evaluating the autonomic nervous system function.
Thus, Kraf and Risk are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention  to have combined the teachings of Kraf and Risk to include a pressure transducer in the autonomic nervous system evaluation device. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Risk teaches that systems for evaluating the autonomic nervous system function can be modified with a pressure transducer (see Risk Figure 1). Further, the skilled artisan would be motivated for such modification because Kraf is explicitly directed to a system and method which require an E/I test and a Valsalva test (see Kraf at col. 14 lines 5-34).
Neither Kraf nor Risk teach that the first sub-electrode and the second sub-electrode are separated by an insulating portion (as in claims 16 and 17).
Nakahashi teaches ECG electrodes arranged on an insulating base member and an insulating adhesive material provided on the base member (Abstract;  col. 3 lines 30-40 and Figures 1 and 5).  
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention  to have combined the teachings of Kraf as modified with Nakahashi. One would have been motivated to do so and had a reasonable expectation of success in doing so because Nakahashi teaches that an advantage of providing an insulating material alternating with the electrodes is that it permits the electrocardiographic electrode structure to be held in close contact with the skin of the body (col. 2 lines 60-65). The skilled artisan would recognize that maintaining the electrodes in close contact with the skin would ensure that the electrocardiograph is electrically coupled to the thereby enabling the recordation of the voltages on the skin (see Nakahashi at col. 1 lines 18-25) which is of relevance to Kraf who is explicitly directed to the recordation of voltages on the skin via electrodes (See Kraf at col. 12 lines 10-30 and Figure 2) and thereby would be motivated for such modification. 
With regard to claim 4, The Applicant has not provided any special definition for the term “baroreflex sensitivity recording unit”. The specification refers to the processor configured to calculate baroreflex sensitivity. See paragraphs 16-17. As such, the broadest most reasonable interstation of the term “baroreflex sensitivity recording unit” is a processor. Kraf teaches that the device includes a microprocessor (see Kraf at col. 12 lines 30-35) and therefore Kraf teaches a “baroreflex sensitivity recording unit”.
With regard to claim 5, see Kraf at col. 12 lines 41-43 and Figure 2. The device includes a keyboard.
With regard to claim 6, Kraf teaches that the device performs ECG measurements as described above in relation to claim 16. With the provisions by Risk, the device includes a pressure transducer. Therefore, the device is “capable of” measuring pressure and ECG signals.
With regard to claims 7 and 13, see Kraf at col. 3 lines 63-67; col. 4, lines 30-40; col. 13 lines 40-45; claim 1. 
With regard to claims 9 and 15, see Kraf col. 15 lines 4-5; Claim 32.
B. Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,299,119 to Kraf in further view of US 6,416,473 to Risk in further view of US 4,852,572 to Nakahashi as applied to claims 16 and 17 above, as evidenced by Ewing, D. J., and B. F. Clarke. "Diagnosis and management of diabetic autonomic neuropathy." British medical journal (Clinical research ed.) 285.6346 (1982): 916 (hereinafter Ewing).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
With regard to claims 3 and 12, Kraf with the provisions by Risk teaches that the device includes a pressure transducer as explained above in relation with claims 16 and 17. With the provisions by Nakahashi the ECG electrodes of the device are separated by an insulating portion. 
Neither  Kraf nor Risk or, Nakahashi teach that the processor is configured to measure (measuring), via the pressure transducer, a hand grip squeeze pressure of the patient during the time period associated with the examination (as in claims 3 and 12).
However, it would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have modified the device and the method by Kraf as modified to measure the hand grip squeeze pressure of the patient via the pressure transducer. One would have been motivated to do so and had a reasonable expectation of success in doing so because Kraf is explicitly directed to performing tests for determining the existence of underlying autonomic neuropathy in diabetic patients (see Kraf at col. 4 lines 40-60) and, as evidenced by Ewing, hand grip pressure is one of the tests  to evaluate autonomic neuropathy in diabetic patients (see Ewing page 916, column 1 and Table I). As such, the skilled artisan would be motivated to perform said test as it will provide the system and method by Kraf with a test for evaluating autonomic neuropathy in diabetic patients which is Kraf’s objective.
 	35 USC 103 Rejection- Response to Arguments
Applicant’s arguments filed 5 January 2021 have been considered. The arguments pertaining the prior art to Zhirnov and Wood are moot as these references are not relied upon in this office action.
A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1631                                                                                                                                                                                                        /Lori A. Clow/Primary Examiner, Art Unit 1631